department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date o f f ic e o f c h ief c o u n sel number release date uilc no cc ita wta-n-112097-01 memorandum for david a breen senior attorney cc sb phi heather c maloy associate chief_counsel income_tax accounting from subject legend x c d f this chief_counsel_advice responds to your request for assistance dated date raising questions regarding the tax treatment of payments made to individuals pursuant to the subject settlement in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent question sec_1 2a and 2b question sec_1 2a and 2b pertain to allocation of the settlement between joint or multiple claimants the tax payment allocation is based on each person’s proper underlying ownership_interest in the settlement thus any allocation is ultimately based on the facts and circumstances of each situation the taxpayer has the burden to show that the allocation is reasonable and proper question question involves a claimant who claiming insolvency excludes from income loans forgiven as part of the settlement and is credited with a tax payment equal to c percent of the settlement amount dollar_figured plus forgiven loans this generated a large overpayment because the tax payment credited to the claimant’s account was based on the assumption that the full amount of debt forgiven would be taxable you wta-n-112097-01 ask whether such a claimant is entitled to the full tax payment credited to his account and is entitled to a refund of the overpayment absent any finding that the tax payment violates a settlement agreement between the claimant and the government the claimant is entitled to the full payment whether the claimant is entitled to the full tax payment credited to his account is not merely a tax matter if the settlement agreement was intended to allow tax_payments to claimants only to the extent their settlement awards were taxable x may be justified in seeking a partial return of this claimant’s tax payment this would be a matter of interpreting the settlement agreement as opposed to a tax issue the issue raised was whether the claimant is entitled to a refund of any overpayment_of_tax generated by the tax payment if a taxpayer makes an overpayment_of_tax for a given year and files a timely claim he or she may receive a refund of that amount absent any_tax or non-tax debts the government may offset against that overpayment see sec_6402 and sec_6511 of the internal_revenue_code the claimant may have already received the overpayment by filing his return and stating that the overpayment reflected on that return should be paid to him and not applied toward estimated_tax for sec_6402 by its terms only allows an overpayment to be refunded to the person who makes the overpayment a number of cases address this issue of who has made an overpayment_of_tax in one an employer agreed to pay certain employment_taxes on behalf of another a party a mr scanlon see 330_fsupp_269 e d mich mr scanlon subsequently sought a refund of these taxes the court held as follows in concluding that his refund claim should be denied the language of sec_6402 is specific in limiting the refund of overpayments to the ‘person who made the overpayment’ exhibit expressly recites that the employer assumes the responsibility for the tax and all of the evidence in the case indicates that it paid it both the agreement and mr scanlon’s testimony cause the court to conclude that mr scanlon did not pay the tax id pincite in another case an attorney who advised his client to invest in a tax_shelter paid a tax_deficiency for the client when the service challenged the shelter see 759_f2d_755 9th cir the court concluded that because the attorney this question raises an issue of whether the taxes that x pays on behalf of claimants take on the character of the indebtedness itself they do not the taxes paid_by a claimant who excludes the forgiveness of indebtedness from income claiming insolvency are not excludable from income wta-n-112097-01 had assumed full responsibility for payment of the tax the client had no financial interest in seeking a refund of that tax these cases are arguably distinguishable from the present case both scanlon and bruce involved agreements to pay in full certain taxes the taxpayers owed here we understand that the claimant’s income reflected the payment of liabilities by x in this situation it may be easier for a taxpayer to argue that it did in fact make an overpayment x may conclude that under the terms of the settlement agreement the claimant should not have received any_tax payment with respect to the forgiveness of debt since that item proved to be nontaxable if x proves that the claimant owes it a partial refund of the tax payment it appears that such a debt could be recovered from future overpayments sec_6402 provides generally that upon proper notice the service will withhold from overpayment refunds any past-due debts owed to a federal_agency question question involves whether the service may issue a tax_refund to a bankruptcy trustee in the scenario you presented the claimant filed a chapter bankruptcy petition before receiving the award the bankruptcy trustee included the settlement in income and credited the payment to the service against the resulting tax on the form_1041 filed on behalf of the bankruptcy_estate in this scenario the taxpayer is the bankruptcy_estate the trustee who is the representative of the estate is the appropriate party to whom the refund should be paid therefore the service may issue a resulting refund to the trustee question 5a and 5b question sec_5a and sec_5b involve the account transfer of a tax payment credit and how the credit should be allocated the facts and circumstances not the form_1099 determine who owns the income if the corporation or partnership owns the income the payments should be recredited to the proper taxpayer’s account question question involves how the tax payment is allocated among heirs and whether heirs who did not report the award in income would still be entitled to a percentage of the tax payment the settlement amount and the dollar_figuref are considered to be income in respect of decedents therefore the service_center should process this claim in the same manner as any claim filed by a beneficiary regarding the benefit on an amount withheld on an item characterized as income in respect of decedents for tax purposes each case must be evaluated on its own merits question question involves a situation in which the forms are issued to deceased claimants in care of other individuals you ask whether service personnel may discuss the status of the deceased claimant’s cases with these in care of individuals without power_of_attorney or other authorization wta-n-112097-01 according to sec_6103 and sec_6103 the administrator executor or trustee of an estate may have access to the returns and return_information of the decedent similarly according to the same code sections any heir at law next of kin beneficiary under the will or recipient of the decedent’s property may also have access to the decedent’s returns or return_information but only if such person has a material interest which will be affected by the return or return_information generally state law should be consulted in determining who is an heir at law before disclosure the in care of person must furnish satisfactory evidence that he or she falls into one of the authorized categories of recipients this includes a showing of material interest if the in care of person is an heir at law next of kin beneficiary under the will or recipient of the decedent’s property we hope this memorandum is helpful if you have any further questions please contact pincite no opinion is expressed whether the form 1099s have been properly issued
